Citation Nr: 0818856	
Decision Date: 06/06/08    Archive Date: 06/18/08

DOCKET NO.  02-10 223	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a right knee 
disorder.

2.  Entitlement to service connection for a left foot 
disorder.

3.  Entitlement to service connection for an acquired 
psychiatric disorder.

4.  Entitlement to a compensable initial rating for residuals 
of lacerations of the first and second toes of the right foot 
(right foot disability).

5.  Entitlement to an initial rating in excess of 10 percent 
for degenerative disc disease of the lumbosacral spine (back 
disability).

6.  Entitlement to a compensable initial rating for residuals 
of a recurrent right ankle sprain (right ankle disability).




REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

R. Morales, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1972 to April 
1978, including various periods of verified and unverified 
active duty for training (ACDUTRA) and inactive duty for 
training (INACTDUTRA).

This appeal comes before the Board of Veterans' Appeals 
(Board) from a July 2001 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico.  The Board remanded the appeal for additional 
development in August 2006.

An October 2007 rating decision granted service connection 
for a back disability and a right ankle disability and 
assigned initial ratings.  In February 2008, the veteran 
filed a notice of disagreement with the initial ratings 
assigned.  A statement of the case must be issued on these 
claims.  Manlincon v. West, 12 Vet. App. 238 (1998).

The issues of service connection for a psychiatric disorder, 
the initial rating for a back disability, and the initial 
rating for a right ankle disability are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center in Washington, DC.




FINDINGS OF FACT

1. A right knee disorder was not shown in service or for many 
years after service and is not shown to be related to service 
or an event of service origin.

2.  There is no competent medical evidence showing a left 
foot disorder.

3.  The veteran's service-connected toes of the right foot 
are manifested by pain but not limitation of motion or 
additional functional impairment due to weakness, 
incoordination and fatigability.


CONCLUSIONS OF LAW

1.  A right knee disorder was not incurred in or aggravated 
by service and may not be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1110, 1131, 1153, 5103, 5103A, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.306, 
3.309 (2007).

2.  A left foot disorder was not incurred in or aggravated by 
service and may not be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1110, 1131, 1153, 5103, 5103A, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.306, 
3.309 (2007).

3.  The criteria for a compensable initial rating for 
residuals of lacerations of the first and second toes of the 
right foot have not been met.  38 U.S.C.A. §§ 1110, 1131, 
1153, 5103, 5107 (West 2002 & Supp. 2007), 38 C.F.R. §§ 
3.102, 3.159, 3.321, 4.71a, Diagnostic Code 7805 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

        Duty to Notify

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

Here, the duty to notify was not satisfied prior to the 
initial unfavorable decision on the claim by the RO.  Under 
such circumstances, VA's duty to notify may not be 
"satisfied by various post-decisional communications from 
which a claimant might have been able to infer what evidence 
the VA found lacking in the claimant's presentation."  

Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the RO's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the RO); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  

In this case, the VCAA duty to notify was satisfied 
subsequent to the initial RO decision by way of a letter sent 
to the veteran in May 2002 that fully addressed all four 
notice elements.  The letter informed him of what evidence 
was required to substantiate claims and of his and VA's 
respective duties for obtaining evidence.  He was also asked 
to send in additional evidence and told it was his 
responsibility to support his claim with appropriate 
evidence.  In essence, he was told to submit evidence and/or 
information in his possession to the RO.  

With respect to the Dingess requirements, in May 2006, the RO 
provided the veteran with notice of what type of information 
and evidence was needed to establish disability ratings, as 
well as notice of the type of evidence necessary to establish 
an effective date.  With that letter, the RO effectively 
satisfied the remaining notice requirements with respect to 
all issues on appeal.

The veteran's claim for an increased initial evaluation for a 
right foot disability arose from his disagreement with the 
initial evaluation following the grant of service connection.  
Courts have held that once service connection is granted the 
claim is substantiated, additional notice is not required and 
any defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further 
notice is needed under VCAA as to this claim.

Therefore, adequate notice was provided to the veteran prior 
to the transfer and certification of his case to the Board 
and complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).  

        Duty to Assist

In addition, the duty to assist the veteran to develop the 
claim is fulfilled.  VA has a duty to assist the veteran in 
the development of the claim.  This duty includes assisting 
the veteran in the procurement of service medical records and 
pertinent treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained and the veteran 
has submitted VA treatment records.  The veteran was afforded 
VA medical examinations in August 2007 and January 2001.  
Service medical records were obtained, and the RO attempted 
several times to obtain National Guard records.  
Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the veteran is required to 
fulfill VA's duty to assist the veteran in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

The record establishes the veteran was afforded a meaningful 
opportunity to participate in the adjudication of the claims.  
See Overton v. Nicholson, 20 Vet. App. 427, 438 (2006).  All 
requirements of the duty to notify the veteran and the duty 
to assist the veteran are met.



Service Connection

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease contracted in the line of duty 
in the active military, naval or air service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury incurred in 
service alone is not enough.  There must be chronic 
disability resulting from that injury.  If there is no 
showing of a resulting chronic condition during service, then 
a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. § 
3.303(b). 
 
Service connection may also be granted for certain chronic 
diseases when such disease is manifested to a compensable 
degree within one year of separation from service. 38 
U.S.C.A. §§ 1101, 1112, 1113, 1133, 1137; 38 C.F.R. §§ 3.307, 
3.309.  In addition, service connection may be granted for 
any disease diagnosed after discharge, when all of the 
evidence, including that pertinent to service, establishes 
that a disease was incurred in service.  38 C.F.R. § 
3.303(d).  Generally, to prove service connection, the record 
must contain: (1) medical evidence of a current disability, 
(2) medical evidence, or in certain circumstances, lay 
testimony of an in-service incurrence or aggravation of an 
injury or disease, and (3) medical evidence of a nexus 
between the current disability and the in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341 (1999); Caluza v. 
Brown, 7 Vet. App. 498 (1995).

        Right Knee

Service medical records are silent for complaints of or 
treatment for right knee pain.  The earliest record of 
complaints of problems with the right knee is in May 2000, on 
the veteran's application for service connection for a right 
knee disorder.  The earliest medical evidence is a November 
2001 letter from a private provider stating that the veteran 
had a right knee small effusion, eburnation of the bone and 
limitation of motion to 100 degrees.  That provider also 
discussed some of the veteran's other injuries, and concluded 
generally that the veteran's "physical disabilities are 
associated with the injuries he suffered while in the U.S. 
Army."  The right knee was not specifically referenced.

The veteran attended a VA examination in January 2001.  No 
edema or effusion was noted.  There was tenderness to 
palpitation on the medial joint line and crepitus.  
Radiologic examination was normal.  The examiner diagnosed 
history of trauma to both knees.

The veteran attended another VA examination in August 2007.  
Crepitus was noted, but no clicks, grinding, instability, 
effusion, dislocation, locking, or patellar or meniscus 
abnormality were found.  Radiologic examination was normal.  
Sensory testing showed senses were grossly intact.  The 
examiner diagnosed early degenerative joint disease of the 
right knee.  The right knee disorder was noted to effect the 
veteran's work by causing problems with lifting, carrying, 
and pain.  It was also noted to have mild effects on his 
ability to complete chores, exercise, sports, and travelling.  
The examiner opined that the veteran right knee disorder was 
not related to active service, ACDUTRA, or INACDUTRA.  This 
opinion was based on the fact that there is no evidence the 
veteran experienced an injury to his right knee, and that 
service medical records and VA treatment records were silent 
for treatment of a right knee disorder.

As for the clinically diagnosed right knee disorder, to the 
extent that the veteran is shown to have any such disorder, 
such evidence is reflective only of one factor in a 
successful claim of service connection.  Morton v. Principi, 
3 Vet. App. 508, 509 (1992); Mingo v. Derwinski, 2 Vet. App. 
51, 53 (1992) (observing that evidence of the veteran's 
current condition is not generally relevant to the issue of 
service connection, absent some competent linkage to military 
service).  There must be an in-service incurrence and a nexus 
to active service.

In this case, there is no medical evidence of record to 
establish that the veteran was diagnosed with a right knee 
disorder during service.  There is no evidence of record that 
the veteran was treated for a right knee disorder within 
twelve months of his separation from active service.  There 
is no evidence of record to suggest that a right knee 
disorder existed until November 2001, when a private provider 
verified that the veteran had a right knee small effusion, 
eburnation of the bone and limitation of motion to 100 
degrees.  Even at the January 2001 VA examination, radiologic 
studies were normal and only a history of knee trauma was 
noted.

The law provides that active military service is active duty; 
any period of active ACDUTRA during which the individual was 
disabled from a disease or an injury incurred in the line of 
duty is active service.  Active service also includes a 
period of inactive duty training during which the veteran was 
disabled from an injury incurred in the line of duty during 
such training; however service connection is granted only for 
injuries, not diseases, incurred during inactive duty 
training.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a); see 
also VAOPGCPREC 86-90; Brooks v. Brown, 5 Vet. App. 484, 485-
486 (1993).  Further, ACDUTRA includes full- time duty in the 
Armed Forces performed by the Reserves for training purposes.  
38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c).  Inactive duty 
training includes duty, other than full-time duty, prescribed 
for the Reserves. 38 U.S.C.A. § 101(23)(A).  The veteran has 
not contended that he injured his right knee while on 
ACDUTRA.  Thus, without evidence of an injury incurred on 
ACDUTRA which caused the right knee disorder, service 
connection cannot be granted on that basis
 
The absence of any complaints of right knee problems during 
active service and in post-service medical records until May 
2000, when the veteran first applied for service connection 
for a right knee disorder, constitutes negative evidence 
tending to disprove the assertion that the veteran had a 
right knee disorder during his active service.  See Forshey 
v. West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. Forshey 
v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (noting 
that the definition of evidence encompasses "negative 
evidence" which tends to disprove the existence of an 
alleged fact); see also 38 C.F.R. § 3.102 (noting that 
reasonable doubt exists because of an approximate balance of 
positive and "negative" evidence).  The lack of any 
evidence of symptoms suggestive of a right knee disorder 
until 2000, over twenty years after active service, is 
evidence which tends to show that a right knee disorder was 
not incurred in service.

In Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000), the 
United States Court of Appeals for the Federal Circuit 
affirmed a decision by the United States Court of Appeals for 
Veterans Claims (Court) which held that evidence of a 
prolonged period without medical complaint can be considered, 
along with other factors concerning the veteran's health and 
medical treatment during and after military service, as 
evidence of whether a preexisting condition was aggravated by 
military service.  The trier of fact should consider all the 
evidence including the availability of medical records, the 
nature and course of the disease or disability, the amount of 
time that elapsed since military service, and any other 
relevant facts.  See Dambach v. Gober, 223 F.3d 1376, 1380-81 
(Fed. Cir. 2000) (holding that the absence of medical records 
during combat conditions does not establish absence of 
disability).  Although Maxson is not directly on point in 
this case, as it deals with aggravation in service and not 
service connection, it does imply that, when appropriate, the 
Board may consider the absence of evidence when engaging in a 
fact finding role. 
 
In addition, the absence of evidence of a right knee disorder 
during service is supported by affirmative evidence that 
tends to show that the claimed disorder was not incurred 
during that time.  Primarily, this affirmative evidence is 
the August 2007 VA examination which concluded that a right 
knee disorder is not related to service.  The Board finds 
that this examination is credible evidence that a right knee 
disorder is not related to service as the opinion is based on 
a review of the claims file, medical records, and service 
medical records, as well as an examination of the veteran.

The only medical evidence supporting the veteran's claim that 
a right knee disorder is related to service is the November 
2001 opinion of a private provider.  However, the Board does 
not find this opinion persuasive, as the provider broadly 
finds that all of the veteran's medical problems are related 
to service, but does not explain his reasoning, and does not 
address the right knee specifically.

The Board notes that the statements of the veteran and his 
representative to the effect that his right knee disorder is 
causally connected to his active service are not probative as 
there is no evidence in the record that he has any medical 
knowledge or expertise to render such an opinion.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).   
 
After consideration of the entire record and the relevant 
law, the Board finds that the veteran's right knee disorder 
is not related to his active service.  While it is apparent 
that the veteran currently has a right knee disorder, the 
medical evidence of record as a whole supports the 
proposition that there is no etiological relationship between 
the origin and/or severity of the right knee disorder and 
service.  Therefore, the Board finds that the preponderance 
of the evidence is against the veteran's claim of service 
connection for a right knee disorder.  As such, the evidence 
is insufficient to support a grant of service connection for 
a right knee disorder. 

        Left Foot

The veteran was seen on three occasions while on active duty 
for pain and swelling in his left foot.  However, VA 
treatment records do not show any treatment for a left foot 
disorder.  At his August 2007 VA examination, the veteran 
denied any left foot disorder and said that he had not 
requested evaluation of a left foot disorder.  He was not in 
current treatment for a left foot disorder, and had no 
history of hospitalization, surgery, or trauma to the left 
foot.  There was no pain, swelling, heat, or other symptoms 
associated with the left foot.  The examiner noted that no 
pathology was found during the examination.  No diagnosis was 
assigned.  Accordingly, the Board concludes that the veteran 
does not have a competent medical diagnosis of any sort of 
left foot disorder.

A service-connection claim must be accompanied by evidence 
which establishes that the claimant currently has the claimed 
disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  
Where the medical evidence establishes a veteran does not 
currently have a disorder for which service connection is 
sought, service connection for that disorder is not 
authorized.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  
As there is no evidence of a left foot disorder, and the 
veteran himself denied any problems with his left foot, the 
preponderance of the evidence is against the claim.  As the 
evidence is not in equipoise, the provisions of 38 U.S.C.A. § 
5107(b) regarding reasonable doubt are not applicable to 
warrant a more favorable result.  The claim of service 
connection for a left foot disorder cannot be granted.



Increased Rating for Right Foot Disability

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
Each disability must be viewed in relation to its history and 
there must be emphasis upon the limitation of activity 
imposed by the disabling condition.  38 C.F.R. § 4.1.  The 
Board attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his or her 
ability to function under the ordinary conditions of daily 
life, and the assigned rating is based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 
4.10.  As this appeal is from the initial rating assigned to 
a disability upon awarding service connection, the entire 
body of evidence is for equal consideration.  Fenderson v. 
West, 12 Vet. App. 119 (1999).

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  Pertinent regulations do not require that all cases 
show all findings specified by the Rating Schedule, but that 
findings sufficiently characteristic to identify the disease 
and the resulting disability and above all, coordination of 
rating with impairment of function will be expected in all 
cases.  38 C.F.R. § 4.21.  Therefore, the Board has 
considered the potential application of various other 
provisions of the regulations governing VA benefits, whether 
or not they were raised by the veteran, as well as the entire 
history of the veteran's disability in reaching its decision.  
Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

The veteran injured his toes in a lawn mower accident in 
1974.  He had on boots and got them caught underneath a 
lawnmower, resulting in lacerations of two toes.  He had 35 
to 36 stitches.  

The veteran attended a VA examination in January 2001.  The 
veteran complained of pain along the joint line of the toe 
and between the foot and the toe.  He also complained of 
diffuse pain which caused limping.  He described the pain as 
moderate but constant and complained of flare-ups in the 
morning and at night.  The veteran had full active range of 
motion without pain.  He was diagnosed with a history of 
laceration of right toes one and two with no loss of motion.

The veteran attended another VA examination in August 2007.  
There was objective evidence of painful motion in the big and 
second toes but range of motion was full.  Tenderness and 
evidence of abnormal weight bearing were noted.  There was no 
swelling or instability.  The veteran's gait was normal.  
Residuals of a right big toe and second toe plantar 
laceration were noted.  No significant effects on employment 
or activities of daily living were noted.

The veteran is currently rated under Diagnostic Code (DC) 
7805, which rates scars based on limitation of motion of the 
affected part.  As range of motion is full, a compensable 
rating on this basis is not merited.  The Board has also 
considered whether the veteran is entitled to a higher rating 
under any other diagnostic code.  There is no evidence of 
painful scars.  There is no evidence of hallux valgus or 
rigidus, flatfoot, weak foot, claw foot, Morton's disease, 
hammer toe, or malunion or nonunion of the bones, or of any 
comparable symptoms due to the veteran's toe disability.  
Thus, the other diagnostic codes used to rate scars and foot 
injuries are not for application.

While the veteran could be rated under DC 5284, which rates 
other foot injuries as "moderate," "moderately severe," 
and "severe," there is no indication that his disability is 
moderate.  The schedule of ratings, does not define the terms 
"moderate," "moderately severe," and "severe."  Rather 
than applying a mechanical formula to make a determination, 
the Board evaluates all of the evidence such that decisions 
are "equitable and just."  38 C.F.R. § 4.6 (2007).  Here, 
the Board finds the veteran's right foot disability is not 
"moderate" in nature.  While it certainly causes pain on 
motion, range of motion is still full.  There is no 
additional functional impairment caused by swelling, heat, 
redness, fatigability, weakness, or lack of endurance.  Thus, 
a more favorable rating is not available under DC 5284.

The Board has also considered whether there is other 
disability due to the service-connected right foot disability 
for which an additional evaluation could be assigned under 
another rating code.  If a single injury results in multiple 
disabilities that are wholly separate and distinct, without 
any shared manifestations, separate ratings for each such 
disability is not pyramiding.  Esteban v. Brown, 6 Vet. App. 
259 (1994).  However, in this case, no manifestations of the 
service-connected disability other than pain, which is 
encompassed in the assigned evaluation, have been identified.  

The preponderance of the evidence is against the veteran's 
claim for a higher initial rating.  As the evidence is not in 
equipoise, the provisions of 38 U.S.C.A. § 5107(b) regarding 
reasonable doubt are not applicable to warrant a more 
favorable result.  Therefore, the claim for compensable 
initial rating cannot be granted.


ORDER

The claim for service connection for a right knee disorder is 
denied.

The claim for service connection for a left foot disorder is 
denied.

The claim for a compensable initial rating for residuals of 
lacerations of the first and second toes of the right foot is 
denied.


REMAND

Although VA has requested the veteran's service medical 
records, it has not yet requested any separately filed 
psychiatric records.  As the veteran contends that he 
received psychiatric treatment in service, an attempt to 
obtain these records is needed.  Also, the veteran contends 
he saw a psychiatrist following a night in jail while in the 
service.  Service personnel records should be obtained to 
determine whether the veteran was ever in jail.

In a November 2001 opinion, a private provider contends that 
the veteran's psychiatric disorder is secondary to his 
service-connected physical disorders.  As this is a new 
theory of entitlement, a VA examination is needed.  See 
McLendon v. Nicholson, 20 Vet. App. 79 (2006) (VA must 
provide a medical examination when it is necessary to decide 
the claim).

The veteran is entitled to an SOC which addresses his claims 
of entitlement to higher initial ratings for a back 
disability and a right ankle disability, if that has not 
already been done.  Manlincon v. West, 12 Vet. App. 238 
(1999); VAOPGCPREC 16-92.  The issues should be returned to 
the Board after issuance of the SOC only if the veteran files 
a timely substantive appeal.  The veteran should be informed 
that the submission of a substantive appeal as to these 
issues has not been accomplished, and the veteran should be 
specifically advised as to the length of time he has to 
submit a timely substantive appeal.  See Smallwood v. Brown, 
10 Vet. App. 93, 97 (1997).

Accordingly, the case is REMANDED for the following action:

1.  Send a request for any separately 
filed psychiatric records and for the 
veteran's service personnel records, 
including records of jail time, to the 
National Personnel Records Center.  
Evidence of attempts to obtain these 
records should be associated with the 
claims file.

2.  Afford the veteran an opportunity 
to submit or identify any evidence 
pertinent to his claims that he is 
entitled to higher initial ratings for 
a back disability and a right ankle 
disability, including VA treatment 
records.

3.  When the above development is 
completed and any available evidence 
identified by the appellant is 
obtained, a VA psychiatric examination 
should be scheduled.  The entire claims 
file must be made available to the VA 
examiner.  Pertinent documents should 
be reviewed.  The examiner should 
conduct a complete history and 
physical.

The examiner should state whether any 
current psychiatric disorder is (a) at 
least as likely as not related to 
service or (b) at least as likely as 
not secondary to the veteran's service-
connected disabilities.  The term "at 
least as likely as not" does not mean 
"within the realm of medical 
possibility." Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly 
divided that it is as medically sound 
to find in favor of causation as it is 
to find against causation.

4.  Issue a SOC as to the claims for 
higher initial rating for a back 
disability and a right ankle 
disability, if that has not already 
been done.  Manlincon, supra.  If the 
decision issued in the SOC remains 
adverse to the veteran, the veteran 
should be informed that he must file a 
timely and adequate substantive appeal 
if he wishes to appeal the claims to 
the Board.  See 38 C.F.R. §§ 20.200, 
20.202, and 20.302(b).  The veteran 
must be informed of the time period 
allowed for perfecting a timely appeal, 
including information as to the 
specific date by which the appeal must 
be received by VA as well the 
information supplied in the form 
letter.

5.  After completing the above action, 
and any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
paragraphs above, the claim for service 
connection for a psychiatric disorder 
should be readjudicated.  If the claim 
remains denied, a supplemental statement 
of the case should be provided to the 
veteran and his representative.  After 
the veteran and his representative have 
had an adequate opportunity to respond, 
the appeal should be returned to the 
Board for appellate review.

Thereafter, the claims for a higher initial rating for a back 
disorder and for a right ankle disorder should be returned to 
the Board for further appellate consideration only if the 
veteran submits a timely substantive appeal and all other 
procedural due process has been completed.  The Board 
intimates no opinion, either factual or legal, as to the 
ultimate conclusion warranted in this case.  The appellant 
need take no action until so informed.  The purpose of this 
REMAND is to ensure compliance with due process 
considerations.

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2007) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2007).


______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


